TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00520-CR




                                 Edward A. Kohler, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 29,744, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM                  OPINION


               Edward A. Kohler is in prison, apparently serving the sentence imposed at his 1981

trial for aggravated sexual assault. On July 6, 2006, the Honorable Joe Carroll wrote a letter to

Kohler informing him that his request for a bench warrant was denied. On August 1, Judge Carroll

wrote a letter to Kohler telling him that his request for a phone conference was denied. On August

15, Kohler filed a pro se notice of appeal from these orders.

               As a general rule, this Court has criminal appellate jurisdiction only from judgments

of conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961). We do not

have jurisdiction except as expressly granted by law. See Apolinar v. State, 820 S.W.2d 792, 794

(Tex. Crim. App. 1991); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no
pet.). We have found no statute that vests this Court with jurisdiction over a direct appeal from the

orders in question.

               In the absence of an appealable order, the appeal is dismissed.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: October 18, 2006

Do Not Publish




                                                 2